DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 08 March 2021.
2.  Claims 21-40 are pending in the application.
3.  Claims 21-40 have been allowed.
4.  Claims 1-20 have been cancelled in a preliminary amendment.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.
Information Disclosure Statement
6.  The examiner has considered the information disclosure statement (IDS) filed on 08 March 2021.
Allowable Subject Matter
7.  Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application are Shin et al US 2010/0098249 A1 (hereinafter Shin) and Morgan US 2003/0204738 A1.  Shin teaches transmitting a request to transmit data from a first device to a second device (i.e. the signal receiving unit receives a request signal requesting transmission of the current time information from the client) [0047].  Morgan teaches an encrypted session key [0104].  Shin teaches generating an encryption key by using current time information and encrypting data using the generated encryption key [abstract].  However, the prior art does not disclose, teach or fairly suggest the limitations of “wherein the encrypted session key is encrypted by a second device key that is based on a combination of a 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Farnham et al US 2003/0172278 A1 directed to secure communications links for data transmission and more particularly relates to data communications links in which asymmetric cryptographic techniques are used to establish a secure link using symmetric cryptography [abstract].
B.  Ferguson US 2003/0191935 A1 directed to securing communications within a computer network that includes wireless devices [abstract].
C.  Van Oorschot et al U.S. Patent No. 6,229,894 B1 directed to accessing user specific encryption information that is accomplished upon receiving a request for access to user specific encryption information from a requesting entity [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492